Citation Nr: 0425834	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-21 198	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for Meniere's syndrome.  



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

As discussed below, this appeal is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs will notify you if further 
action is require on your part.

REMAND

Since a VA examination held in July 2002, VA healthcare 
personnel have recommended that the appellant be examined by 
an Ear, Nose, and Throat (ENT) specialist to determine 
whether the appellant suffers from Meniere's syndrome as he 
claims.  This examination has yet to be conducted even though 
the appellant met with an examiner in April 2004.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should arrange for the veteran to be 
examined by an appropriate specialist to 
determine whether he has a chronic ear disorder, 
including Meniere's syndrome, and, if so, 
whether it is related to military service.  

2.	After pursuing any additional development deemed 
appropriate in addition to that requested above, 
the RO should readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
and given the opportunity to respond.

The appellant need take no action unless otherwise notified.  
He does have the right, however, to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes). In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.43 and 
38.02.


	 _________________________________________________ 
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).


